Case: 20-10485     Document: 00515880795          Page: 1    Date Filed: 05/28/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 28, 2021
                                  No. 20-10485                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Saul Hernandez-Serrano,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-316-1


   Before Jones, Costa and Duncan, Circuit Judges.
   Per Curiam:*
          Saul   Hernandez-Serrano      appeals   a   60-month     sentence         of
   imprisonment imposed following his guilty plea to illegal reentry, which the
   district court ordered to run consecutively to an undischarged state sentence
   for driving while intoxicated. Hernandez-Serrano argues that the district




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10485      Document: 00515880795          Page: 2    Date Filed: 05/28/2021




                                    No. 20-10485


   court erred by adopting and imposing a consecutive sentence. Because the
   district court did not plainly err, we AFFIRM.
                                BACKGROUND
          Section 3584 of title 18 provides that “[m]ultiple terms of
   imprisonment imposed at different times run consecutively unless the court
   orders that the terms are to run concurrently.”           18 U.S.C. § 3584(a).
   Although, as Hernandez-Serrano contends, the statute provides a default
   rule for interpreting judgments that are silent on the issue, this court has
   interpreted the statute to create a preference for imposing such sentences
   consecutively. See United States v. Candia, 454 F.3d 468, 477 (5th Cir. 2006)
   (“§ 3584 favors imposition of a consecutive sentence when the sentences are
   imposed at different times.”).
          The Sentencing Guidelines implement the statutory scheme set forth
   in § 3584.    See 28 U.S.C. § 994(a)(1)(D) (authorizing the Sentencing
   Commission to devise Guidelines regarding “determination whether
   multiple sentences to terms of imprisonment should be ordered to run
   concurrently or consecutively”). Specifically, U.S.S.G. § 5G1.3 addresses
   the imposition of a sentence on a defendant, like Hernandez-Serrano, who is
   subject to an undischarged term of imprisonment at the time of sentencing.
   Subsection (a) provides that if an offense is committed after sentencing for
   another offense but before commencement of that sentence, the district court
   “shall” impose a consecutive sentence. § 5G1.3(a). Under subsection (d),
   in a case involving an undischarged term of imprisonment that is not covered
   by the other subsections, a district court may impose the sentence
   concurrently, partially concurrently, or consecutively to the undischarged
   sentence. § 5G1.3(d). The comment to subsection (d) also directs the
   district court, in applying subsection (d), to consider the 18 U.S.C. § 3553(a)
   factors, the type and length of the undischarged sentence, the time remaining
   on the undischarged sentence, and “[a]ny other circumstance relevant to the




                                         2
Case: 20-10485      Document: 00515880795             Page: 3   Date Filed: 05/28/2021




                                       No. 20-10485


   determination of an appropriate sentence for the instant offense.” U.S.S.G.
   § 5G1.3, cmt. (4)(A).
          Hernandez-Serrano contends that, because the district court adopted
   the PSR, it erroneously applied § 5G1.3(a), which calls for a consecutive
   sentence, rather than (d), because the PSR used some of the language of (a),
   including the word “shall,” although it cited (d). The relevant portion of the
   PSR states: “Therefore, the sentence for the instant offense shall be imposed
   to run consecutively to the undischarged term of imprisonment. U.S.S.G.
   § 5G1.3(d).” The parties agree that subsection (a) was inapplicable on the
   facts, consequently, the question here is whether the court applied subsection
   (a) erroneously or (d) correctly.
          The Government argues that, although the PSR used the word
   “shall,” as in subsection (a), the PSR properly cited and the district court
   relied on subsection (d). According to the Government, subsection (d)
   “must be read” with the commentary, which directs the district court to be
   guided by factors including § 3584’s default rule that multiple terms of
   imprisonment imposed at different times should run consecutively. Thus,
   although the PSR’s use of the term “shall” was “imprecise,” the PSR did
   not misrepresent the district court’s discretion under § 5G1.3 and the district
   court did not plainly err.
                                   DISCUSSION
          As Hernandez-Serrano acknowledges, he did not raise this claim in
   the district court and we thus review only for plain error. See Puckett v. United
   States, 556 U.S. 129, 135, 129 S. Ct. 1423, 1429 (2009); United States v.
   Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). To succeed on plain
   error review, Hernandez-Serrano must show (1) an error, (2) that is clear or
   obvious, and (3) that affected his substantial rights. See Puckett, 556 U.S. at
   135, 129 S. Ct. 1423, 1429. If he can satisfy those three prongs, this court has




                                            3
Case: 20-10485         Document: 00515880795                Page: 4       Date Filed: 05/28/2021




                                           No. 20-10485


   the discretion to correct the error if it “seriously affects the fairness, integrity
   or public reputation of judicial proceedings.”                  Id. (alterations, internal
   quotation marks, and citation omitted). We find neither “plain” error nor
   an adverse effect on the appellant’s rights.
           In determining whether the district court erroneously believed that a
   consecutive sentence was mandatory, this court considers the record as a
   whole. Beyond adopting the PSR in general terms, the district court gave no
   indication at sentencing that the decision to impose the sentence
   consecutively to the undischarged sentence was based on § 5G1.3(a).
   Further, in contrast to at least two of the cases upon which Hernandez-
   Serrano relies, United States v. Bowman, 634 F.3d 357, 362–63 (6th Cir. 2011);
   United States v. Gibbs, 506 F.3d 479, 487–88 (6th Cir. 2007), the court did
   not indicate a belief that a consecutive sentence was mandatory. The district
   court instead specifically noted, at the sentencing hearing and in the
   statement of reasons, the advisory nature of the Guidelines and the § 3553(a)
   factors guiding the sentencing decision. In keeping with the application note
   to U.S.S.G. § 5G1.3(d) and § 3553(a), the district court considered
   Hernandez-Serrano’s history and characteristics, the need to deter criminal
   conduct, and the need to protect the public from further crimes by
   Hernandez-Serrano. 1 U.S.S.G. § 5G1.3, cmt. (4)(A). On balance, there is




           1
              This court’s decision in United States v. Lindsey, 969 F.3d 136, 143 (5th Cir. 2020),
   cert. denied, 592 U.S. _(U.S. Feb. 22, 2021) (No. 20-6803), is helpful, although Lindsey had
   arguably abandoned his claim of § 5G1.3(d) error. This court noted that, even if Lindsey
   had not abandoned the issue, any error under § 5G1.3(d) as to the consecutive sentencing
   would not be plain because the guidelines application note directed the court to consider
   factors including § 3553(a) and any challenge to the weighing of those factors would not
   provide a sufficient basis for reversal. Lindsey, 969 F.3d at 141, 143. In light of Lindsey, the
   guidelines commentary, and the record, any error is not clear or obvious. See Lindsey,
   969 F.3d at 143.




                                                  4
Case: 20-10485      Document: 00515880795            Page: 5    Date Filed: 05/28/2021




                                     No. 20-10485


   no basis for a conclusion that the court “plainly” erred. See Puckett, 556 U.S.
   at 135, 129 S. Ct. at 1429.
          Moreover, Hernandez-Serrano fails to show that the alleged error
   affected his substantial rights. See Puckett, 556 U.S. at 135, 129 S. Ct. at 1429.
   The presumption of an effect on a defendant’s substantial rights in Molina-
   Martinez v. United States, 136 S. Ct. 1338, 1345 (2016), upon which
   Hernandez-Serrano relies in his reply brief, is inapplicable here. Molina-
   Martinez held that, absent additional evidence, courts will presume that an
   error in calculating the guidelines range affected a defendant’s substantial
   rights. Id. Hernandez-Serrano has shown no error in the calculation of his
   guidelines range.
          In addition, to show that a sentencing error affected his substantial
   rights, Hernandez-Serrano must demonstrate a reasonable probability that
   his sentence would have been different but for the error. See United States v.
   Gozes-Wagner, 977 F.3d 323, 342 (5th Cir. 2020). He avers that it is at least
   reasonably probable that the district court would have imposed a concurrent
   sentence had it “properly analyzed” the guidelines, both because “[m]any
   courts” would find a potential ten-year sentence too harsh for his offense and
   because the district court also relied on an erroneously imposed additional
   criminal history point in setting the sentence.
          The law arguably favors a consecutive sentence where sentences are
   imposed at different times, 18 U.S.C. § 3584; Candia, 454 F.3d at 477, but
   § 5G1.3(d) is agnostic as to whether a sentence should run concurrently,
   partially concurrently, or consecutively.            In comparison, § 5G1.3
   recommends concurrent sentences when the undischarged sentence is for
   conduct “relevant” to the offense for which the defendant is being
   sentenced. § 5G1.3(b), (c). Hernandez-Serrano’s DWI convictions were not
   relevant conduct to his illegal reentry offense. In fact, at sentencing, the




                                           5
Case: 20-10485     Document: 00515880795           Page: 6   Date Filed: 05/28/2021




                                    No. 20-10485


   district court considered the Hernandez-Serrano’s DWI convictions to
   reflect a “pattern of endangering American society,” and specifically agreed
   with the Government that it was “appropriate to be concerned about that.”
          Additionally, the fact that the district court denied Hernandez-
   Serrano’s request for a downward departure based on his time served in state
   custody does not suggest a preference for a concurrent sentence but rather
   the opposite. Further, as noted, the district court explained at sentencing
   that the sentence as imposed served the § 3553(a) objectives of reflecting the
   seriousness of the offense, providing just punishment, promoting respect for
   the law, deterring future criminal conduct, and protecting the public. Against
   these indicators, Hernandez-Serrano’s rhetoric that “[m]any courts” would
   find his sentence overly harsh fails to show a reasonable probability of a
   concurrent sentence absent the alleged error. See Gozes-Wagner, 977 F.3d at
   342.
          Finally, Hernandez-Serrano argues that the PSR should not have
   allotted an extra criminal history point for a decade-old 2008 DWI sentence.
   He acknowledges that any error as to the point was harmless, but contends
   that, without it, he could have argued “that he only just barely falls in
   category IV.” With or without the criminal history point, however, the 2008
   DWI conviction further underscored the court’s concern about the danger
   Hernandez-Serrano posed to the general public. United States v. Brantley,
   537 F.3d 347, 350 (5th Cir. 2008) (finding the sentence reasonable because
   the defendant’s “undisputed criminal history provides ample justification
   for the sentence.”) There is no reasonable probability that, without the
   criminal history point, the district court would have overlooked the prior
   DWI offense. See Gozes-Wagner, 977 F.3d at 342.
          For these reasons, the judgment of the district court is AFFIRMED.




                                         6